Exhibit 10.18

Navient Corporation 2014 Omnibus Incentive Plan

Restricted Stock Unit Term Sheet

2012

 

 

SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2009-2012
Incentive Plan (the “SLM Plan”).

In connection with the separation (the “Separation”) of the publicly-traded bank
holding company pursuant to that certain Separation and Distribution Agreement
(the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation,
which entity was renamed as of April 29, 2014 as SLM Corporation (“SLM BankCo”),
and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

In connection with the Separation, then outstanding grants under the SLM Plan
are required by the terms of the Separation Agreement to be modified and/or
canceled and modified and/or new awards granted in respect of the outstanding
awards, such grants to be under either or both of the SLM Plan or the Navient
Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the
SLM Plan required by the Separation Agreement are being made by the Compensation
and Personnel Committee of the Board of Directors of SLM BankCo.

            (the “Grantee”) was granted on February 3, 2012 (the “Original Grant
Date”) Restricted Stock Units under the SLM Plan (the “Original Grant”).

A portion of the Restricted Stock Units issued under the Original Grant have
vested by reason of the terms and conditions of the Original Grant. Any unvested
Restricted Stock Units remaining under the Original Grant are hereby canceled.

The Compensation and Personnel Committee of the Board of Directors of NewCo (the
“Committee”) hereby grants to Grantee Restricted Stock Units (the “Substitute
Grant”) under the NewCo Plan with terms and conditions set out below. By
agreement of even date herewith Grantee is also receiving in respect of the
Original Grant a grant of shares of restricted stock units under the SLM Plan.

Pursuant to the terms and conditions of the NewCo Plan, the Committee hereby
grants to the Grantee on April 30, 2014 (the “Grant Date”) an award (the
“Award”) of             Restricted Stock Units as applicable (“RSUs”), which
represent the right to acquire shares of common stock of NewCo (the
“Corporation”) subject to the following terms and conditions (the “Agreement”):

 

1. Vesting Schedule. Unless vested earlier as set forth below, the Award will
vest, and will be converted into shares of common stock on February 3, 2015.

 

2.

Employment Termination; Death; Disability. Except as provided below, if the
Grantee voluntarily ceases to be an employee of the Corporation (or one of its
subsidiaries) for any reason or his or her employment is terminated by the
Corporation for Misconduct, as determined by the Corporation in its sole
discretion, he/she shall forfeit any portion of the Award that has not vested as
of the date of such termination of employment. For purposes of this Agreement,
“Misconduct” is defined as an act of embezzlement, fraud,

 

Page 1 of 4



--------------------------------------------------------------------------------

Exhibit 10.18

Navient Corporation 2014 Omnibus Incentive Plan

Restricted Stock Unit Term Sheet

2012

 

 

 

  dishonesty, nonpayment of any obligation owed to the Corporation or
Predecessor SLM, breach of fiduciary duty or deliberate disregard of Corporation
or Predecessor SLM rules; an unauthorized disclosure of any Corporation or
Predecessor SLM trade secret or confidential information; any conduct
constituting unfair competition; inducing any customer of the Corporation or
Predecessor SLM to breach a contract with the Corporation or Predecessor SLM or
any principal for whom the Corporation or Predecessor SLM acts as agent to
terminate such agency relationship; or engaging in any other act or conduct
proscribed by the senior human resources officer of the Corporation or
Predecessor SLM as Misconduct.

If not previously vested, the Award will continue to vest, and will be converted
into shares of common stock, on the original vesting terms and vesting dates set
forth above in the event that (i) the Grantee’s employment is terminated by the
Corporation for any reason other than for Misconduct, as determined by the
Corporation in its sole discretion, or (ii) the Grantee voluntarily ceases to be
an employee of the Corporation (or one of its subsidiaries) and meets the
retirement eligibility requirements under Predecessor SLM’s retirement
eligibility policy in effect as of the Original Grant Date, which shall be
determined by the Corporation in its sole discretion.

If not previously vested, the Award will vest, and will be converted into shares
of common stock, upon death or Disability (provided that such Disability
qualifies as a “disability” within the meaning of Treasury Regulation
Section 1.409A-3(i)(4)). For purposes of this Agreement, “Disability” has the
meaning set forth in the SLM Long Term Disability Plan in effect immediately
prior to the Distribution Date (as defined in the Separation Agreement).

The Award shall be forfeited upon termination of employment due to Misconduct,
as determined by the Corporation in its sole discretion.

Notwithstanding anything stated herein, the NewCo Plan or in the Navient
Corporation Change in Control Severance Plan for Senior Officers, this Award
shall not be subject to the terms set forth in the Navient Corporation Change in
Control Severance Plan for Senior Officers.

Grantee’s being an employee of NewCo from and after the Grant Date shall not be
treated as a termination of employment upon the Separation under the Original
Grant and the Separation shall not be treated as a Change in Control under the
NewCo Plan or the SLM Plan.

 

3. Change of Control. Notwithstanding anything to the contrary in this
Agreement:

 

  (a)

In the event of a Change of Control Transaction or a Change of Control in which
the acquiring or surviving company in the transaction does not assume or
continue outstanding Awards upon the Change of Control or Change of Control
Transaction, then any portion of the Award that is not vested shall become 100

 

Page 2 of 4



--------------------------------------------------------------------------------

Exhibit 10.18

Navient Corporation 2014 Omnibus Incentive Plan

Restricted Stock Unit Term Sheet

2012

 

 

 

  percent vested; provided, however, the conversion of the accelerated portion
of the RSUs into shares of common stock (i.e., the settlement of the Award) will
nevertheless be made at the same time or times as if such RSUs had vested in
accordance with the vesting schedule set forth in Section 1 or, if earlier, upon
the termination of Grantee’s employment for reasons other than Misconduct.

 

  (b) If Grantee’s employment shall terminate within twenty-four months
following a Change of Control or a Change of Control Transaction for any reason
other than (i) by the Corporation for Misconduct, as determined by the
Corporation in its sole discretion or (ii) by Grantee’s voluntary termination of
employment that is not a Termination of Employment for Good Reason, as defined
in the Change in Control Severance Plan for Senior Officers (if applicable to
the Grantee), any portion of the Award not previously vested shall immediately
become vested, and shall be converted into shares of common stock, upon such
employment termination.

 

4. Taxes; Dividends. The Grantee of the Award shall make such arrangements as
may reasonably be required by the Corporation, including transferring a
sufficient number of shares of the Corporation’s stock, to satisfy the income
and employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of the Corporation’s common stock
(by approving this Agreement, the Committee hereby approves the transfer of such
shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on
an unvested Award will not be paid currently. Instead, amounts equal to such
dividends will be credited to an account established on behalf of the Grantee
and such amounts will be deemed to be invested in additional shares of the
Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents
will be subject to the same vesting schedule to which the Award is subject. Upon
vesting of any portion of the Award, the amount of Dividend Equivalents
allocable to such Award and any dividend equivalents earned under the Original
Grant allocable to this Award (and any fractional share amount) will also vest
and will be converted into shares of the Corporation’s common stock (provided
that any fractional share amount shall be paid in cash).

 

5.

Section 409A. For purposes of section 409A of the Internal Revenue Code, the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”), each payment and benefit payable under this
Agreement is hereby designated as a separate payment. The parties intend that
all RSUs provided under this Agreement and shares issuable hereunder comply with
or be exempt from the requirements of Section 409A so that none of the payments
or benefits will be subject to the adverse tax penalties imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the RSUs
is to be accelerated in connection with the Grantee’s termination of service,
such accelerated RSUs will not be settled by virtue of such acceleration until
and

 

Page 3 of 4



--------------------------------------------------------------------------------

Exhibit 10.18

Navient Corporation 2014 Omnibus Incentive Plan

Restricted Stock Unit Term Sheet

2012

 

 

 

  unless the Grantee has a “separation from service” within the meaning of
Section Treasury Regulation 1-409A-1(h), as determined by the Corporation, in
its sole discretion. Further, and notwithstanding anything in the NewCo Plan or
this Agreement to the contrary, if (x) any of the RSUs to be provided in
connection with the Grantee’s separation from service do not qualify for any
reason to be exempt from Section 409A, (y) the Grantee is, at the time of such
separation from service, a “specified employee” (as defined in Treasury
Regulation Section 1.409A-1(i)) and (z) the settlement of such RSUs would result
in the imposition of additional tax under Section 409A if such settlement occurs
on or within the six (6) month period following the Grantee’s separation from
service, then, to the extent necessary to avoid the imposition of such
additional taxation, the settlement of any such RSUs during such six (6) month
period will accrue and will not be made until the date six (6) months and one
(1) day following the date of the Grantee’s separation from service and on such
date (or, if earlier, the date of the Grantee’s death), such RSUs will be
settled.

 

6. Clawback Provision. Notwithstanding anything to the contrary herein, if the
Board of Directors of the Corporation (the “Board”), or an appropriate committee
thereof, determines that, any material misstatement of financial results or a
performance metric criteria of Predecessor SLM or the Corporation has occurred
as a result of the Grantee’s conduct or the Grantee has committed a material
violation of corporate policy of Predecessor SLM or the Corporation or has
committed fraud or Misconduct with respect to Predecessor SLM or the
Corporation, and the Grantee at the time of such violation, fraud or Misconduct
(or at any time thereafter) was an officer of the Corporation or Predecessor SLM
at the Senior Vice President level or above, then the Board or committee shall
consider all factors, with particular scrutiny when one of the top 20 members of
management are involved, and the Board or such committee, may in its sole
discretion require reimbursement of any compensation resulting from the vesting,
exercise or settlement of Options and/or Restricted Stock/RSUs and the
cancellation of any outstanding Options and/or Restricted Stock/RSUs from the
Grantee (whether or not such individual is currently employed by the
Corporation) during the three-year period following the date the Board first
learns of the violation, fraud or Misconduct.

 

7. Unless otherwise stated, any capitalized terms not defined herein shall have
the meanings as described in the SLM Plan as in effect immediately prior to the
Distribution Date (as defined in the Separation Agreement).

Grantee is deemed to accept this Award of RSUs under this Agreement and to agree
that such Award is subject to the terms and conditions set forth in this
Agreement and the NewCo Plan unless Grantee provides the Corporation written
notification of Grantee’s rejection of this Award of RSUs not later than 30 days
after Grantee’s receipt of notice of the posting of this Agreement on-line or
through electronic means (in which case such Award will be forfeited and Grantee
shall have no further right or interest therein as of such date).

 

Page 4 of 4